yio.'oq-13-OOSWl-Cft

                                    Jn The

                               Court of Appeals
                   OP The Tl/nth Supreme Ji/efi'cinl District
                                 Beaumont, Tews

                             (JlJ4JPP)Pflui-S£fflIfy)
                                    flppellnnt
                                         vs.



                                        Appellee

                         On Bppeftl in £«u^ Wo. J3-HW
               CrimiTift\ District Court, JePftcson County, 7ej#tf
               '             JqhnS-tei/enSjJurfje PreSidinj

                       fippellnnts nation For ^tension of Ti/ne
                            To File Appellants Pfo~5e Petition For
                                   Discretionflru $e(//eiu


                              Uillinm Pnulieynien
                              Bill P. Clements Unit
      RECEIVED IN             *Aiqo434(fi
COURT OF CRIMINAL APPEALS        u' ^    ° '
                               ^UOi 5pur5£l!
      jan 12 2015              MriHo,T^sw.w
   Abel Acosti Clerk
                       %. b                  I       VJVti 0X37MICT
              ywioy? Tft &n£y?/) rzwf to mjg flppaiflvrcs
              PPfl-.K. PETL71QYI MJ)T.«Qf TTAMfljfi£lfTEfJ
TO 7tf£ VOWOfWBtS fUSTXt£S OFSftlD HOOPil <
          WOb)COWS UlU-IftW Pfluj- S£Ptt£fl, Vppellwi in ihe nbcfe
Styled And numbered dftuse,nnd owes this Court #> grant nn extension op
time to Pile ftppellnnts Pro-se petition For Discretion nru Re\zieu3, pursvmt
to Rule set forth in theTexns fiules of fippel|nteProeedure;nnc! for qooddnu^e
ShouJslWPollouJinQ'

                              I.
           Thii cme is on nppenl Prom the Criminal District Court op
Jefferson Cfluntij, Terns;

        TheCflSe belotu uins staled THESTflT£6F T£fflS 1/5. U)lU-ZflP)
?R0J-SEWl£'fl,Pii)6 numbered I3-TO9;
                             HP.
            Appellant (Jns toni/rctecl e>f Jejuni ftesnult;

           fippellnnt mas assessed ft sentence oP fiPtM Pii/e (55) uenrs
confinement in the institutionnl Dit/ision on floi/ember^aors;

           flotice of flppenl uws gii/en on TWernber A(*,M3;
                               izr.
           Tiuo U)e&emior) nPik the Pro-St Pppellnnt Brief hns bee/)
filed in -this tflose, /his Honornble £ourt§rMie6 those extension;.
                              HP,                            r
            Rppellnnti F/rst motion to feend the time for Pi inq the
Pro-Se Bppellnnt!s |3rtefu)A$ Piled by TerrenceLeon HoIwes,on June/o^o/y;
Appellant Momen At thnt time for sfiid flppenl. Seeond motion cons filed bu
Ui/liflm Pp>u\$erniert, Pro-$e Appellnnt, onorrtbout August^ W1/;
                             mr.
           T/)e Appellate br;*/;

            The Court of Appeals' rendered its judgment on flot/ember/^o/y

           ftppellnnt requests w extension of time of thirty (30) dmjs
Prom the present dftfe,le. Jflnunry \%WS',

           flppellnnt relies on tVie follow/no Pncts flsgood (muse wd beliei/es
ttwt he hns e^tenuntina Circumstances fnnt require this ftootM for
extension of time be grwrted;
                            M-
            0f\ WovernherxS^ow, Appellant received ntruenndCorrect
Copu oP the Court's opinion jqmd JueJnwent.; fthm with notip/cnt/onop the
DePencJnnti nqht to Pile a pro-se petition For c/fscretionnfy rei/ieu
underfilled.

            Pppellnnt \s nInumnn oP the jruj nndrenllu/tr^ Iw/Tiq A
difficult time trumj to nccurntely present this pejiflon for dtfcrefion/?rmnterinl/uorK including noy transcripts nnd appellate papers fl$ itms
plneed in Bill P. t\etY)zr)ts Unit property room, ns ofthis \S^ dny of
 Decern ber? ioi4; I hnt/e yet to (we nil my property returned tome',
           Appellant cnnnot eppedii/elu present ibis Pro-3e petition
For Discretionary Piei/ieu) under flute (*? oJithoot nil hvs UqrI m^emlJ
uorK including Appellee pnpers rmd frffflStripts;
            The fiddtfionfll time requested is not sought solely Per delna,
nor 30ught frivolously, bu1u)\i\ be oPgenuine nssistflnceto pppelmi
in prepnrinfl Appellants brief as fellas researching file Jmu<
            UH£R£F0fl£? ftppellnnt prnus ft at thisCourtgrnnt this
motionnnd modlpy nnde^tenc/ the deadline for Piiinq Appellant's Pro-Se
 Petition For Discretion nru flei/ieu to Jhnunry ;y,£o)5; ortW ^ tor/
grnntsuch ndditionnl time ns isjust And proper.

                       ^ertiPicfite&PSeMCt

             Xhereby Certify fhnton December n, xoiy;nCorrectmStfOe
Copij of Appellant's Wotiorji Foft. ^tension 10 Pile his Pro-5e Petition For
Discretionary ftet//eu) tuns mailed to the tour+of Criminal Appeals bu
OS. First Clftss m\ Addressed to the Court oPCrimmnl Append at P.O.
&0P m®%} Austin, Te^ns qnn,

                                               ftppellMt7 prose
                                L)illinmPnol5em\en
                                Bi\\ P. Clements Unit
                                *oI90H3^(p
                                ^Ol3pur5cH
                                Amnrillo;Texri5
                                                  19107-9 (oOlff
December fl,3io/4
Clerk oP the
Co^rt oPCnminnl Pippenls of lexm
Po. %ox mo%
ftosftn.Tejrm
      '.           12711

faittet Dumber'* oq'\3-OQ5VL~t9\
    7r\pi\ Court Q3\se nmbzc' I3-J19/9

DenrtlerKoP the Court

         ^ncloseo1 plemePihimy pro-St DePemSfints Wet/on For Time
to /vie PetifiofT For Pi'scfetiWru (Wfeu), f/ense #/e f/irs Wotion and
bring it to the attention oPtheCourt ©PCriminnl Appeals 0F7e#&s
            P/ensednte-stnmp this notation and return it to merit Me
address 5hoton above,
           XPilso reouest thflt you notifi) rtfe of the Courtis ruling on my
TAotion.